        Case 1:19-cv-07777-GBD Document 118 Filed 11/08/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.

                               Plaintiffs,

                v.                                     No. 19-cv-07777 (GBD)

 U.S. DEPARTMENT OF HOMELAND
       SECURITY, et al.

                               Defendants.



                        NOTICE OF WAIVER OF REPLY AND HEARING

       In connection with Defendants’ Motion to Stay Injunction Pending Appeal (ECF No. 111),

Defendants hereby provide notice that they waive their right under the Local Rules to file a reply

in support of that motion. In light of the Court’s ruling on Plaintiffs’ motion for preliminary

injunction and the associated hearing, Defendants also submit that a hearing is unnecessary to

resolve Defendants’ instant motion.

       Given the harms and other issues identified in Defendants’ motion, Defendants respectfully

request that the Court rule on the motion by November 14, 2019, after which Defendants intend to

seek relief in the U.S. Court of Appeals for the Second Circuit.


Dated: November 8, 2019                           Respectfully submitted,

 GEOFFREY S. BERMAN                               JOSEPH H. HUNT
 United States Attorney                           Assistant Attorney General

                                                  ALEXANDER K. HAAS
                                                  Director, Federal Programs Branch

                                                  /s/ Joshua M. Kolsky                    _
                                                  ERIC J. SOSKIN
                                                  Senior Trial Counsel
                                                  KERI L. BERMAN
                                                  KUNTAL V. CHOLERA
Case 1:19-cv-07777-GBD Document 118 Filed 11/08/19 Page 2 of 3



                                  JOSHUA M. KOLSKY, DC Bar No. 993430
                                  U.S. Dept. of Justice, Civil Division,
                                  Federal Programs Branch
                                  1100 L Street, N.W., Rm. 12002
                                  Washington, DC 20001
                                  Phone: (202) 305-7664
                                  Fax: (202) 616-8470
                                  Email: joshua.kolsky@usdoj.gov

                                  Counsel for Defendants




                              2
         Case 1:19-cv-07777-GBD Document 118 Filed 11/08/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System.
                                                    /s/ Joshua M. Kolsky
                                                    JOSHUA M. KOLSKY
